Stacy, C. J.
Tbis is a companion case to Green v. Asheville, ante, 516, and is controlled by wbat was said in tbat case, tbe only dis-tinguisbment in tbe fact situations of tbe two eases being tbat in tbe present case the plaintiff resides in wbat was formerly tbe town of Bilt-more, while tbe plaintiff in tbe Green case resides in wbat was formerly tbe town of Kenilworth. Tbe charters of both towns, Biltmore and Kenilworth, were repealed by tbe Greater Asheville Extension Act, and tbe city of Asheville thereupon assumed all outstanding obligations and liabilities of said towns and succeeded to all their assets, revenues, taxes, assessments, etc.
Affirmed.